Name: 75/6/EEC: Commission Decision of 27 November 1974 on the reform of agricultural structures in Belgium pursuant to Council Directives No 72/159/EEC and No 72/160/EEC (Only the French and Dutch texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  economic policy;  agricultural structures and production;  Europe; NA
 Date Published: 1975-01-04

 Avis juridique important|31975D000675/6/EEC: Commission Decision of 27 November 1974 on the reform of agricultural structures in Belgium pursuant to Council Directives No 72/159/EEC and No 72/160/EEC (Only the French and Dutch texts are authentic) Official Journal L 002 , 04/01/1975 P. 0030 - 0031COMMISSION DECISION of 27 November 1974 on the reform of agricultural structures in Belgium pursuant to Council Directives No 72/159/EEC and No 72/160/EEC (Only the French and Dutch texts are authentic) (75/6/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community; Having regard to Council Directive No 72/159/EEC (1) of 17 April 1972 on the modernization of farms, and in particular Article 18 (3) thereof; Having regard to Council Directive No 72/160/EEC (2) of 17 April 1972 concerning measures to encourage the cessation of farming and the reallocation of utilized agricultural area for the purposes of structural improvement, and in particular Article 9 (3) thereof; Whereas on 16 July 1974 the Belgian Government notified, pursuant to Article 17 (4) of Directive No 72/159/EEC and to Article 8 (4) of Directive No 72/160/EEC, the following provisions: - Royal Decree of 21 June 1974 on the modernization of farms, - Ministerial Decree of 21 June 1974 on the modernization of farms, - Royal Decree of 25 February 1974 amending the Law of 3 May 1971 on the reorganization of agriculture and horticulture, - Royal Decree of 26 February 1974 on certain measures for the implementation of the Law of 3 May 1971 on the reorganization of agriculture and horticulture, - Royal Decree of 11 July 1974 on the granting of subsidies for the keeping of management accounts and the cooperation of agents, agricultural and horticultural associations and recognized institutions in the promotion of rational methods of management of agricultural and horticultural enterprises. Whereas Article 18 (3) of Directive No 72/159/EEC and Article 9 (3) of Directive No 72/160/EEC require the Commission to determine whether, having regard to the objectives of those Directives and to the need for a proper connection between the various measures, the draft provisions notified comply with the Directives and thus satisfy the conditions for financial contribution to common measures within the meaning of Article 15 of Directive No 72/159/EEC and of Article 6 of Directive No 72/160/EEC; Whereas the objective of Directive No 72/159/EEC is to encourage the creation and development of farms which are capable through the adoption of rational methods of production of ensuring that persons working on them have an income comparable to that received for non-agricultural work and enjoy acceptable working conditions; Whereas Directive No 72/159/EEC accordingly requires the Member States to introduce selective incentives to farmers who produce a farm development plan showing that on completion of the development period the farm will be capable of attaining as a minimum, for at least one non-work unit, a level of earned income from agricultural production comparable to that received for non-agricultural work; Whereas the measures provided for in the Royal Decree of 21 June 1974 and the Ministerial Decree of 21 June 1974 comply with the objectives of Directive No 72/159/EEC; Whereas the measures provided for in the Royal Decree of 11 July 1974 comply with the objectives of Article 11 of Directive No 72/159/EEC; Whereas the objective of Directive No 72/160/EEC is to make sufficient vacant land available for the formation of farms of appropriate size and structure as provided in Article 4 of Council Directive No 72/159/EEC on the modernization of farms; Whereas to achieve this objective Member States are consequently required: - under Article 2 (1) (a) of Directive No 72/160/EEC, to grant annuities to farmers aged between 55 and 65, practising farming as their main occupation, who cease farming, - under Article 2 (1) (b) of Directive No 72/160/EEC, to grant farmers premiums, such premiums not to be eligible for assistance and to be calculated by reference to the utilized agricultural area released, - under Article 2 (1) (c) of Directive No 72/160/EEC, to grant annuities to permanent (1)OJ No L 96, 23.4.1972, p. 1. (2)OJ No L 96, 23.4.1972, p. 9. hired or family workers aged between 55 and 65 who are employed on farms on which the farmer benefits from any measure provided for under Article 2 (1) (a) and (b) of the Directive; Whereas the granting of such annuities or premiums is subject to the condition that the recipient cease working in agriculture and that, where the recipient is a farmer, at least 85 % of his land be either sold or leased to farms which are undergoing modernization pursuant to Directive No 72/159/EEC, or that it be withdrawn permanently from agricultural use or sold or leased to a land agency, which must put the land to one of the abovementioned uses; Whereas Member States may vary the amount of an annuity or premium, or refuse to grant the same, on the ground of the age and/or means of a prospective beneficiary; Whereas Member States may reduce annuities granted to permanent hired or family workers by the amount of any unemployment benefit received by the beneficiary; Whereas the Royal Decree of 25 February 1974 and the Royal Decree of 26 February 1974 taken in conjunction with the Law of 3 May 1971 comply with the objective of Directive No 72/160/EEC; Whereas the EAGGF Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the Opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 1. The Royal Decree of 21 June 1974 on the modernization of farms, the Ministerial Decree of 21 June 1974 on the modernization of farms, and the Royal Decree of 11 July 1974 on the granting of subsidies for the keeping of management accounts and the cooperation of agents, agricultural and horticultural associations and recognized institutions in the promotion of rational methods of management of agricultural and horticultural enterprises, as notified by the Belgian Government on 16 July 1974, satisfy the conditions for financial contribution by the Community to common measures within the meaning of Article 15 of Directive No 72/159/EEC. 2. The Royal Decree of 25 February 1974 amending the Law of 3 May 1971 on the reorganization of agriculture and horticulture and the Royal Decree of 26 February 1974 on certain measures for the implementation of the Law of 3 May 1971, as notified by the Belgian Government on 16 July 1974, taken in conjunction with the said Law of 3 May 1971, satisfy the conditions for financial contribution by the Community to common measures within the meaning of Article 6 of Directive No 72/160/EEC. Article 2 Financial contribution by the Community shall be confined to eligible expenditure arising in connection with aids granted in pursuance of decisions taken on or after 1 July 1974. Article 3 This Decision is addressed to the Kingdom of Belgium. Done at Brussels, 27 November 1974. For the Commission The President FranÃ §ois-Xavier ORTOLI